         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   DHARMENDRA KUMAR
     Plaintiff,

       v.                                                Civil Action No. ELH-20-1497

   FIRST ABU DHABI BANK USA N.V.,
      Defendant.

                                 MEMORANDUM OPINION

       Dharmendra Kumar, the self-represented plaintiff, has filed an employment discrimination

action against First Abu Dhabi Bank USA N.V. (the “Bank”). See ECF 1 (the “Complaint”).

Plaintiff, an Asian male, alleges that he experienced discrimination and retaliation on the basis of

race, age, disability, and genetic information while employed by the Bank from January 29, 2019

through July 1, 2019.

       In the Complaint, Kumar asserts claims under Title VII of the Civil Rights Act of 1964

(“Title VII”), as amended, 42 U.S.C. § 2000e et seq.; age discrimination, in violation of the Age

Discrimination in Employment Act of 1967 (“ADEA”), as amended, 29 U.S.C. § 621, et seq.;

discrimination on the basis of disability, in violation of the Americans with Disabilities Act of

1990 (“ADA”), as amended, 42 U.S.C. § 12101 et seq.; and the Genetic Information

Nondiscrimination Act (“GINA”), 42 U.S.C. §§ 2000ff et seq.

       Defendant has moved to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6). ECF

6. The motion is supported by a memorandum of law (ECF 6-1, collectively the “Motion”) and

two exhibits. ECF 6-3; ECF 6-4. Plaintiff opposes the Motion (ECF 8), supported by a

memorandum of law (ECF 8-1, the “Opposition”) and six exhibits. ECF 8-2 to ECF 8-7.

Defendant has replied. ECF 9.
           Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 2 of 22



       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, I shall grant the Motion.

                                        I.    Background 1

       Mr. Kumar worked for the Bank in Washington, D.C. from around January 29, 2019

through July 31, 2019. ECF 6-1; ECF 6-3 (“EEOC Charge”). Plaintiff alleges that he has “an

anxiety disorder as well as hypertension and diabetes.” ECF 1 at 6. Moreover, at the time of the

alleged discrimination, Kumar was over 40 years of age. Id.

       Plaintiff claims that the Chief Executive Officer (“CEO”) of the Bank “used hostile and

abusive language with him” on three instances: February 22, 2019, March 25, 2019, and July 9,

2019. Id. At another unspecified time, plaintiff posits that he experienced age discrimination by

the “head of IT operation[s],” because he asked “[p]laintiff[’s] age at [the] work place” even

though he knew that plaintiff was “over the age of 40.” Id. Finally, plaintiff alleges that the

“[d]efendant [was] hostile with [him] and asked [a] personal family question on” May 9, 2019. Id.

       As a result of the “multiple [instances of] harrassement [sic] [and] age descrimination [sic]

at [the] work place,” plaintiff claims that he “has constant chest pain.” Id. He posits that he was

admitted to the hospital “for acute chest pain” and “other health issues and treated” in mid-April

2019. Id. Moreover, plaintiff contends that his family has “suffered…because of this pain,”

including his “spouse and kids.” Id.




       1
         As discussed, infra, at this juncture I must assume the truth of the facts alleged in the suit.
See Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). Further, the Court may consider
documents attached to the Complaint or Motion “so long as they are integral to the complaint and
authentic.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                                   2
           Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 3 of 22



       Kumar filed a formal Charge of Discrimination (“Charge”) with the Equal Employment

Opportunity Commission (“EEOC”) on October 20, 2019. ECF 6-3. 2 Kumar checked the boxes

on the form for discrimination based on race, retaliation, age, and disability. Id. He did not check

color, sex, religion, national origin, genetic information, or “other.” Id. Kumar specified that the

earliest date of discrimination occurred on January 28, 2019, and the latest date was August 1,

2019. Id.

       In the Charge, plaintiff stated as follows, id.:

       I was employed with the above-named employer since January 28, 2019. I was then
       terminated on August 1, 2019. My job classification was Head of IT.
       Since the beginning of my employment I was subject to a hostile work environment
       by CEO Husam Arabiat and IT Manager Kobi Otchere. They not only cussed at me
       but asked how old I was on a multitude of occasions and made comments that those
       younger than me would charge less money for work. This ongoing harassment
       caused me a great deal of stress, and on or around July 25, 2019 I emailed HR
       requesting disability forms and they never responded. On August 1, 2019 I was
       terminated, and then went to HR to complain about the harassment I had endured.
       I believe I have been discriminated and retaliated against in violation of the
       Americans with Disabilities Acts of 1990, as amended. I believe I have been
       discriminated against due to my age (44) in violation of the Age Discrimination in
       Employment Act of 1967, as amended. I believe I have been discriminated against
       due to my race (Asian), in violation of Title VII of the Civil Rights Act of 1964, as
       amended.

       The EEOC mailed a “Dismissal and Notice of Rights” letter to plaintiff on March 2, 2020.

ECF 6-4 (“Right to Sue Letter”) at 1. Plaintiff’s suit was docketed on June 5, 2020. ECF 1.

                                  II.    Standards of Review

                                           1. Rule 12(b)(6)

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). Fessler v. Int’l Bus. Machs. Corp., 959 F.3d 146, 152 (4th Cir. 2020); In re



       2
          Kumar does not mention the Charge or the Right to Sue Letter in his Complaint.
However, defendant has attached a copy of both documents to its Motion. And, plaintiff has not
disputed the authenticity of either document. As discussed, infra, I may consider these exhibits.
                                                  3
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 4 of 22



Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,

165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff’d sub nom.,

McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts

alleged by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which

relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). It provides that a complaint must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule

is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v. Iqbal, 556

U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly expounded the pleading

standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996 F.3d 265, 276 (4th Cir.

2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d 312, 317 (4th Cir.

2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure, a plaintiff need not include

“detailed factual allegations” in order to satisfy Rule 8(a)(2).       Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574

U.S. 10, 10 (2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally

insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(citation omitted).



                                                  4
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 5 of 22



       In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of

action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very remote

and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d at 440 (citations omitted); see

Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute Tr. Servs.,

Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d 515, 522 (4th Cir. 2011),

cert. denied, 565 U.S. 943 (2011). But, a court is not required to accept legal conclusions drawn

from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986); Glassman v. Arlington Cty., 628

F.3d 140, 146 (4th Cir. 2010). “A court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the factual

allegations, and then determining whether those allegations allow the court to reasonably infer”

that the plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia, 655

F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Courts ordinarily do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Bing v. Brio Sys., LLC, 959 F.3d



                                                   5
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 6 of 22



605, 616 (4th Cir. 2020) (citation omitted); King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016);

Edwards, 178 F.3d at 243. However, “in the relatively rare circumstances where facts sufficient

to rule on an affirmative defense are alleged in the complaint, the defense may be reached by a

motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th

Cir. 2007) (en banc); accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334,

336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the

complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.

1993), “[t]his principle only applies . . . if all facts necessary to the affirmative defense ‘clearly

appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at 464 (quoting Forst, 4 F.3d at 250)

(emphasis added in Goodman).

       “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, 576 U.S. 155 (2015); see

Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint



                                                  6
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 7 of 22



and there is no dispute about the document’s authenticity.” Id. at 166 (citations omitted); see also

Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019); Woods v. City of Greensboro, 855 F.3d 639,

642 (4th Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 558 (2017); Kensington Volunteer Fire

Dep’t. v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must

be one “that by its ‘very existence, and not the mere information it contains, gives rise to the legal

rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d

602, 611 (D. Md. 2011) ) (emphasis in original) (citation omitted); see also Fed. R. Civ. P. 10(c)

(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

        As noted, the Motion is supported by two exhibits: the Charge (ECF 6-3) and the Right to

Sue Letter (ECF 6-4). These documents are integral to the Complaint and there is no dispute about

their authenticity. In resolving the Motion, I may consider the EEOC materials, as these documents

are integral to the suit. See, e.g., Webb v. Potomac Elec. Power Co., TDC-18-3303, 2020 WL

1083402, at *2 (D. Md. Mar. 6, 2020) (“[T]he Court will consider Webb’s EEOC Charge,

submitted with the Motion, as a document integral to the Amended Complaint because Webb

referenced the Charge in the Amended Complaint and he has not objected to its authenticity.”);

Evans v. Md. State Hwy. Admin., JKB-18-935, 2018 WL 4733159, at *1 n.1 (D. Md. Oct. 2, 2018)

(same); White v. Mortg. Dynamics, Inc., 528 F. Supp. 2d 576, 579 (D. Md. 2007) (same).

        Plaintiff’s Opposition is supported by six exhibits. ECF 8-2 to ECF 8-6. These include

Kumar’s emails and other personal documents. Because the documents are not referenced in the

Complaint and are not publicly available materials, I will not consider these exhibits in my analysis

of plaintiff’s claims.




                                                  7
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 8 of 22



       In reviewing the Motion, I am mindful that plaintiff is self-represented. Therefore, his

pleadings are “liberally construed” and “held to less stringent standards than [those filed] by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). “However, liberal construction does not

absolve Plaintiff from pleading a plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp.

2d 310, 314 (D. Md. 2014), aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P.

Morgan Chase Bank, N.A., DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011)

(“[E]ven when pro se litigants are involved, the court cannot ignore a clear failure to allege facts

that support a viable claim.”), aff’d, 526 F. App’x 255 (4th Cir. 2013).

       Moreover, a federal court may not act as an advocate for a self-represented litigant. See

Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 391 (4th Cir. 1990). Therefore, the court cannot fashion claims for a plaintiff because he is

self-represented. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), cert. denied,

475 U.S. 1088 (1986); see also M.D. v. Sch. Bd. of City of Richmond, 560 F. App’x 199, 203 n.4

(4th Cir. 2014) (rejecting self-represented plaintiff’s argument that district court erred in failing to

consider an Equal Protection claim, because plaintiff failed to allege it in the complaint). As the

Fourth Circuit has said: “To do so would not only strain judicial resources by requiring those courts

to explore exhaustively all potential claims of a pro se plaintiff, but would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett, 775 F.2d at 1278.

                                            III.   Discussion

       Defendant argues that plaintiff’s claims are time-barred because he failed to file suit within

90 days of receipt of the Right to Sue Letter from the EEOC. ECF 6-1. In addition, defendant

contends that the Complaint cannot withstand challenge under Rule 12(b)(6) because it fails to



                                                   8
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 9 of 22



allege “any unlawful discriminatory conduct” or “that any unlawful discriminatory conduct caused

any adverse employment action.” ECF 6-1 at 2. Moreover, the Bank asserts that plaintiff fails to

state a viable cause of action upon which relief may be granted under each cause of action. Id.

        Mr. Kumar does not address the GINA claim in his Opposition. See ECF 8. But, plaintiff

contends that defendant’s remaining arguments are unavailing. Id.

                                               Timeliness

        The EEOC sent its Right to Sue letter to plaintiff on March 2, 2020. ECF 6-4 at 1. Kumar

asserts in his Opposition that he received the Right to Sue Letter on March 6, 2020. ECF 8-1 at 4.

Accordingly, Kumar had to file suit by June 4, 2020, which is 90 days after March 6, 2020. But,

Kumar’s suit was docketed on June 5, 2020. See Docket.

        The statutes on which Mr. Kumar relies require a plaintiff to commence a court action

within 90 days of receipt of his right to sue notice from the EEOC. See 42 U.S.C. § 12117 (ADA);

42 U.S.C. § 2000e-5 (Title VII); 29 U.S.C. § 626(e) (ADEA); 42 U.S.C. §§ 2000ff (GINA). The

ninety-day period begins to run on the date that a claimant receives the right to sue notice. See,

e.g., Davis v. Va. Commonwealth Univ., 180 F.3d 626, 628 (4th Cir. 1999) (“Miss Davis received

the right to sue letter on the second EEOC charge (disability, etc.) on October 1, 1996. Thus, the

90 day statute of limitations began to run on October 1, 1996 and expired on December 30, 1996.”);

Harvey v. City of New Police Dep’t, 813 F.2d 652, 653 (4th Cir. 1987) (finding ninety-day

limitations period under Title VII began to run on the day of receipt of a right-to-sue letter from

the EEOC); Cepada v. Bd. of Educ. of Baltimore Cnty., WDQ-10-0537, 2010 WL 3824221, at *3

(D. Md. Sept. 27, 2010) (“[T]he 90-day [limitations] period begins on the date the claimant

receives the right-to-sue letter.”).




                                                9
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 10 of 22



       “The 90-day filing requirement is ‘not a jurisdictional prerequisite to suit in federal court,

but a requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable

tolling.’” Laber v. Harvey, 438 F.3d 404, 429 n.25 (4th Cir. 2006) (quoting Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982)); see Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147,

151 (1984) (finding Title VII plaintiff’s failure to file suit within ninety days did not warrant

equitable tolling); Crabill v. Charlotte Mecklenburg Bd. of Educ., 423 F. App’x 314, 321 (4th Cir.

2011) (affirming application of equitable tolling to ADA’s ninety-day filing requirement).

       Generally speaking, the doctrine of equitable tolling “has been applied in two … kinds of

situations.” Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000); accord, e.g., Crabill, 423 F.

App’x at 321. “In the first, the plaintiffs were prevented from asserting their claims by some kind

of wrongful conduct on the part of the defendant.” Harris, 209 F.3d at 330. “In the second,

extraordinary circumstances beyond plaintiffs’ control made it impossible to file the claims on

time.” Id. (citation omitted).

       In the Fourth Circuit, “as a settled general rule, the burden of proving an affirmative

defense is on the party asserting it.” McNeill v. Polk, 476 F.3d 206, 220 n.3 (4th Cir. 2007).

However, “[t]he plaintiff bears the burden of establishing the timeliness of the filing of [his]

complaint whe[n] it is contested by the defendant.” Cepada v. Board of Education of Baltimore

County, WDQ-10-0537, 2010 WL 3824221, at *3 (D. Md. Sept. 27, 2010); see also Darden v.

Cardinal Travel Center, 493 F. Supp. 2d 773, 776 (W.D. Va. 2007).

       In his Opposition, Kumar argues that his Complaint was filed in a “timely manner” because

he sent the Complaint to the Court on May 30, 2020, “through USPS next day delivery.” Id. And,

he claims that the package was “schedule[d] to deliver on June 1st, 2020 as suggested by USPS.”

Id.; see ECF 8-2 (USPS Receipt dated May 30, 2020 for delivery on June 1, 2020). But, when



                                                10
           Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 11 of 22



USPS tried to deliver his envelope on June 1, 2020, “they could not get access to the location due

to [the] Covid 19 situation.” ECF 8-1 at 4.

       Kumar also cites to guidance issued by the Maryland State judiciary on April 3, 2020.

Apparently, the State extended deadlines as a result of the COVID-19 pandemic. Id. 3

       I will construe plaintiff’s contentions under principles of equitable tolling.

       Plaintiff mailed his Complaint when the Courthouse was open but operating at limited

capacity as a result of the COVID-19 pandemic. Pursuant to Standing Order 2020-11, issued May

22, 2020, the Courthouse remained closed to the public and most employees were working

remotely. Although physical access to the Courthouse was restricted, the Court remained open for

filings, and self-represented litigants could deposit papers in drop boxes at the Courthouse. See

U.S. District Court for the District of Maryland, Standing Order 2020-11. Nevertheless, it is quite

likely that that there were delays in accepting and processing mail at the Courthouse at that time,

because so many employees were working remotely.

       Based on the USPS tracking number that plaintiff provides in his Opposition, the USPS

tracking history indicates that delivery was attempted to the federal Courthouse on June 1, 2020,

at 11:30 a.m. However, the USPS worker could not gain access to the delivery location. The

tracking history also indicates that the envelope was delivered on June 4, 2020, at 11:32 a.m. See

USPS Tracking, https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=EJ014831564US. 4


       3
          The guidance and protocols of the Maryland State judiciary do not apply here, as the
federal judiciary is separate from the State.
       4
         “[A] court may properly take judicial notice of ‘matters of public record’ and other
information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb,
791 F.3d at 508; see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007);
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert. denied, 565 U.S. 825
(2011); Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Under Fed. R. Evid.
201, a court may take judicial notice of adjudicative facts only if they are “not subject to reasonable
dispute,” in that they are “(1) generally known within the territorial jurisdiction of the trial court
                                                  11
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 12 of 22



       Accordingly, it appears that the suit was timely received by the Court, although the Clerk

did not docket it until June 5, 2020. In any event, and alternatively, due to the COVID-19

pandemic and the restrictions at the Courthouse, the pandemic constituted an extraordinary

circumstance, beyond plaintiff’s control, which impeded his ability to file the Complaint on time.

Harris, 209 F.3d at 330. Therefore, the time bar does not warrant dismissal of the suit.

                                            Title VII Claims

                                       1. Title VII Generally

       Title VII prohibits an employer, inter alia, from discriminating against “any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2. The phrase

“terms, conditions or privileges of employment” is “an expansive concept.” Meritor Sav. Bank,

FSB v. Vinson, 477 U.S. 57, 66 (1986) (quotation marks and citation omitted). Title VII also bars

retaliation based on an employee’s opposition to conduct made unlawful by Title VII, or for

participation in a Title VII investigation or proceeding. 42 U.S.C. § 2000e-3; see e.g., Evans v.

Int’l Paper Co., 936 F.3d 196, 213 (4th Cir. 2019); Ray v. Int’l Paper Co., 909 F.3d 661, 666 (4th

Cir. 2018); Netter v. Barnes, 908 F.3d 932, 937 (4th Cir. 2018); Strothers v. City of Laurel, 895 F.

3d 317, 326-27 (4th Cir. 2018); DeMasters v. Carilion Clinic, 796 F.3d 409, 416 (4th Cir. 2015);

Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 298 (4th Cir. 2015) (en banc); Freeman v.

Dal-Tile Corp., 750 F.3d 413, 420 (4th Cir. 2014).




or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.”

        The USPS tracking history is publicly available. Therefore, I may consider it in resolving
this issue.

                                                12
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 13 of 22



                                          2. Discrimination

       Plaintiff alleges that he was subject to discrimination, in violation of Title VII. Defendant

moves to dismiss this claim, asserting that Mr. Kumar has failed to make allegations in the

Complaint that “relate in any way to alleged discrimination.” ECF 6-1 at 8.

       To state a claim of race or sex discrimination, the plaintiff must allege “‘(1) membership

in a protected class; (2) satisfactory job performance; (3) adverse employment action; and (4)

different treatment from similarly situated employees outside the protected class.’” Goode v. Cent.

Va. Legal Aid Soc., Inc., 807 F.3d 619, 626 (4th Cir. 2015) (citation omitted) (race discrimination);

see also Matias v. Elon Univ., 780 F. App’x 28, 31 (4th Cir. 2019) (per curiam) (race

discrimination); Dortch v. Cello P’ship, 770 F. App’x 643, 646 (4th Cir. 2019) (sex

discrimination).

       It appears that plaintiff attempts to state a claim for disparate treatment because of his race

based on allegations in his EEOC charge. See ECF 6-3. However, the Complaint does not identify

Mr. Kumar’s race or allege that he is a member of a protected class. It also does not allege facts

about his job performance or treatment different from that of other employees. It follows that

plaintiff has not alleged a plausible discrimination claim.

                                            3. Retaliation

       To state a claim of retaliation under Title VII, a plaintiff must allege: “(1) that he engaged

in protected activity, (2) that the employer took a materially adverse action against him and (3)

there is a causal connection between the protected activity and the adverse action.” Perkins v.

International Paper Company, 936 F.3d 196, 213 (4th Cir. 2019); see Strothers, 895 F.3d at 327;

Smyth-Riding v. Sci. Eng’g Servs., LLC, 699 F. App’x 146, 151 (4th Cir. 2017); Okoli v. City of

Balt., 648 F.3d 216, 223 (4th Cir. 2011); EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405-06



                                                 13
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 14 of 22



(4th Cir. 2005). The plaintiff must establish retaliation, either by direct evidence “or by proving

that any non-retaliatory justification for the [adverse action] was pretextual.” Netter, 908 F.3d at

938; see Foster v. Univ. of Md.- E. Shore, 787 F.3d 243, 249 (4th Cir. 2015).

       As indicated, a plaintiff must first allege that he engaged in protected activity. The Fourth

Circuit has explained that, “in the context of a retaliation claim, a ‘protected activity’ may fall into

two categories, opposition and participation.” Navy Fed. Credit Union, 424 F.3d at 406; see

Netter, 908 F.3d at 937. “An employer may not retaliate against an employee for participating in

an ongoing investigation or proceeding under Title VII, nor may the employer take adverse

employment action against an employee for opposing discriminatory practices in the

workplace.” Laughlin v. Metro. Wash. Airport Auth., 149 F.3d 253, 259 (4th Cir. 1998).

       The second element is that of an “adverse action.” In Strothers, 895 F.3d at 327, the Fourth

Circuit explained that an “adverse employment action” is not the standard in a retaliation case.

(Emphasis added). In a retaliation claim, the standard for an adverse action is more expansive than

for a substantive discrimination claim. Burlington Northern & Santa Fe Ry. Co. v. White, 548

U.S. 53, 64 (2006) (“Burlington Northern”) (“[T]he antiretaliation provision, unlike the

substantive provision, is not limited to discriminatory actions that affect the terms and conditions

of employment.”). Therefore, the adverse action “need not be employment or workplace-related

in order to sustain a retaliation claim.” Strothers, 895 F.3d at 327.

       However, Title VII does not serve as “‘a general civility code for the American

workplace.’” Id. at 68 (citation omitted). Thus, it “does not protect against ‘petty slights, minor

annoyances, and simple lack of good manners.’” Geist v. Gill/Kardash P’ship, 671 F. Supp. 2d

729, 738 (D. Md. 2009) (quoting Burlington Northern, 548 U.S. at 68). Nor does “a personal

conflict alone . . . constitute retaliation.” Spencer v. Va. State Univ., 919 F.3d 199, 208 (4th Cir.



                                                  14
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 15 of 22



2019). Rather, to qualify as a materially adverse action in the retaliation context, the plaintiff must

show that the defendant’s action “‘might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.’” Burlington Northern, 548 U.S. at 68 (citation omitted);

see Evans, 936 F.3d at 195. And, “there must be ‘some direct or indirect impact on an individual’s

employment as opposed to harms immaterially related to it.’” Ray, 909 F.3d at 670 (quoting

Adams, 789 F.3d at 431; see Burlington Northern, 548 U.S. at 67.

       The Fourth Circuit has found that “discharge, demotion, decrease in pay or benefits, loss

of job title or supervisory responsibility, or reduced opportunities for promotion” constitute

adverse actions. Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999). The reassignment of job

functions may also constitute an adverse action. Young v. Montgomery Cty., PX-18-2054, 2019

WL 1596992, at *4 (D. Md. Apr. 15, 2019) (citing Burlington Indus., Inc. v. Ellerth, 524 U.S. 742,

761-62 (1998)). But, “[a]bsent evidence that a new position is significantly more stressful than

the last, vague allegations of stress resulting from reassignment cannot support a claim of

discrimination under Title VII.” Boone, 178 F.3d at 256. At a minimum, the plaintiff must

demonstrate that “the reassignment had some significant detrimental effect on” the employee. Id.

       To allege the requisite causation under Title VII, the plaintiff must plead that the retaliation

“would not have occurred in the absence of the alleged wrongful action or actions of the

employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). In other words, Title

VII requires the plaintiff to allege that the “protected activity was a but-for cause of the alleged

adverse action by the employer.” Nassar, 570 U.S. at 362.

       Ordinarily, there must exist “some degree of temporal proximity to suggest a causal

connection.” Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 501 (4th

Cir. 2005). Therefore, a “‘lengthy time lapse between the [defendant’s] becoming aware of the



                                                  15
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 16 of 22



protected activity and the alleged adverse . . . action’” often “‘negates any inference that a causal

connection exists between the two.’” Id. (citation omitted). Indeed, a lapse of two-and-a-half

months between the protected activity and an adverse employment action “is sufficiently long so

as to weaken significantly the inference of causation,” although it does not preclude the plaintiff

from establishing causation. King v. Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003).

       Plaintiff does not include in the Complaint any allegations to support his retaliation claim.

In the Opposition, Mr. Kumar posits that, as he alleged in the Charge, the retaliation started after

he asked the CEO to stop harassing him. ECF 8-1 at 6. And, Mr. Kumar asserts that in retaliation,

the CEO forced him to “[w]ork late in [the] office” and “asked plaintiff Mr. Kumar to remove IT

head designation from his signature.” Id.

       Mr. Kumar does not allege that he was demoted, discharged, had a decrease in pay, or any

other consequences that qualify as adverse actions. And, the fact that Mr. Kumar had to remove

his job title from his email signature does not indicate that he was demoted. Moreover, he does

make any other allegations required to plead a claim of retaliation.

       Accordingly, Mr. Kumar fails to state a retaliation claim.

                                               ADEA Claim

       Congress enacted the ADEA in 1967 “‘to promote employment of older persons based on

their ability rather than age; to prohibit arbitrary age discrimination in employment; [and] to help

employers and workers find ways of meeting problems arising from the impact of age on

employment.’” EEOC v. Balt. Cty., 904 F.3d 330, 333-34 (4th Cir. 2018) (quoting 29 U.S.C.

§ 621(b)) (alteration in EEOC). The statute makes it unlawful for an employer “to fail or refuse

to hire or to discharge any individual or otherwise discriminate against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such individual’s



                                                 16
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 17 of 22



age.” 29 U.S.C. § 623(a)(1); see Hartman v. Univ. of Md. at Balt., 595 F. App’x 179, 181 (4th

Cir. 2014) (per curiam); Jones v. Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009). The

ADEA’s protections are “limited to individuals who are at least 40 years of age.” 29 U.S.C.

§ 631(a). Plaintiff, who was older than 40 when he worked at the Bank, was within the ADEA’s

protection at all relevant times.

       To state a claim of employment discrimination under the ADEA, a plaintiff must allege:

“(1) the plaintiff was over 40 years of age at the relevant time; (2) he was performing his job duties

satisfactorily; (3) he was nevertheless subjected to an adverse employment action; and (4)

substantially younger individuals with comparable qualifications were treated more favorably. See

Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir. 2019); Bodkin v. Town of

Strasburg, 386 F. App’x 411, 413-14 (4th Cir. 2010); see also 29 U.S.C. § 623(a).

       The Supreme Court has ruled that, unlike Title VII, the ADEA does not permit “a mixed-

motives age discrimination claim.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175 (2009).

Rather, given that ADEA liability hinges on discrimination “because of . . . age,” 29 U.S.C.

§ 623(a)(1) (emphasis added), the plaintiff must “establish that age was the ‘but-for’ cause of the

employer’s adverse action.” Gross, 557 U.S. at 177; see also Hartman, 595 F. App’x at 181.

       Of course, a plaintiff does not need to establish a prima facie case of discrimination at the

motion to dismiss stage. See Swierkiewicz v. Sorema, 534 U.S. 506, 511 (2002); accord Buchanan

v. Delta Air Lines, Inc., 727 F. App’x 639, 641 (11th Cir. 2018) (per curiam) (applying

Swierkiewicz to ADEA claim). That said, a complaint must still put forth sufficient factual

allegations to “support a reasonable inference that the decisionmakers were motivated by bias.”

McCleary-Evans, 780 F.3d at 586; see also Swierkiewicz, 534 U.S. at 511.




                                                 17
         Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 18 of 22



        Generously construing the Complaint’s allegations in plaintiff’s favor, they do not state a

claim under the ADEA. To be sure, plaintiff adequately alleges that he falls within the sweep of

the ADEA. See ECF 1 at 6 (alleging that plaintiff was over the age of 40 at the time of the

harassment). Significantly, however, though, there are no allegations in the Complaint that

younger employees were treated more favorably than plaintiff. Compare Smith v. Potomac Elec.

Power Co., TDC-19-1764, 2020 WL 1904707, at *4-5 (D. Md. Apr. 17, 2020). Indeed, the only

allegation concerning plaintiff’s age is that the head of IT asked plaintiff about his age at work.

ECF 1 at 6. But, this lone remark does not give rise to the inference that any of his colleague’s

conduct was because of Kumar’s age. Compare Baqir v. Principi, 434 F.3d 733, 734-35, 744-45

(4th Cir. 2006) (inferring actionable age-based animus against a 60-year-old interventional

cardiologist based on the statement that “interventional cardiology is meant for people in their

thirties”).

        In sum, there are no factual allegations in the Complaint to support the inference that Mr.

Kumar experienced discrimination because of his age.

                                               ADA Claim

        The ADA, 42 U.S.C. § 12101 et seq., was enacted “to provide a clear and comprehensive

national mandate for the elimination of discrimination against individuals with disabilities” and

“to provide clear, strong, consistent, enforceable standards addressing discrimination against

individuals with disabilities.” Id. § 12101(b)(1), (b)(2). To that end, the statute “prohibits

discrimination against persons with disabilities in three major areas of public life: employment,

under Title I, 42 U.S.C. §§ 12111–12117; public services, under Title II, 42 U.S.C. §§ 12131-

12165; and public accommodations, under Title III, 42 U.S.C. §§ 12182-12189.” A Helping Hand,




                                                18
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 19 of 22



LLC v. Baltimore County, 515 F.3d 356, 361 (4th Cir. 2008) (citing Tennessee v. Lane, 541 U.S.

509, 516-17 (2004)).

       The ADA prohibits employment discrimination “against a qualified individual on the basis

of disability in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a); see Summers v. Altarum Inst., Corp., 740 F.3d 325, 328 (4th

Cir. 2014) (“The ADA makes it unlawful for covered employers to ‘discriminate against a

qualified individual on the basis of disability.’”). A “qualified individual” is defined in the ADA

as a person who, “with or without reasonable accommodation, can perform the essential functions

of the employment position that such individual holds or desires.” 42 U.S.C. § 12111(8). A

disability is defined as: “(A) a physical or mental impairment that substantially limits one or more

major life activities of such individual; (B) a record of such an impairment; or (C) being regarded

as having such an impairment[.]” Id. § 12102(1); see Gentry v. E. W. Partners Club Mgmt. Co.,

816 F.3d 228, 239 (4th Cir. 2016) (quoting 29 C.F.R. § 1630.2(k)(1)). Major life activities include,

but are not limited to, “sleeping, walking, standing, lifting, bending . . . working” and “reproductive

functions.” 42 U.S.C. § 12102(2)(A)-(B). An individual with a “a record of such an impairment,”

or who is “regarded as having such an impairment,” will be considered to have a disability. Id. §

12102(1)(B)-(C).

       Under Title I of the ADA, “discrimination against a qualified individual on the basis of

disability” includes “denying employment opportunities to a job applicant or employee who is an

otherwise qualified individual with a disability.” 42 U.S.C. § 12112(b)(5)(B). Likewise, the ADA

bars the discharge of a qualified employee because he is disabled. Summers, 740 F.3d at 328. In

addition, discrimination under the ADA includes “not making reasonable accommodations to the



                                                  19
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 20 of 22



known physical or mental limitations of an otherwise qualified individual with a disability . . .

unless [the employer] can demonstrate that the accommodation would impose an undue hardship

on the operation of the business of [the employer.]” Id. § 12112(b)(5)(A); see Wilson v. Dollar

Gen. Corp., 717 F.3d 337, 344 (4th Cir. 2013).

       Mr. Kumar claims that he suffers from anxiety, hypertension, and diabetes. ECF 1 at 6.

However, he does not allege any additional facts that he has a disability that would meet the

requirements for ADA protections. However, even if plaintiff could be considered a “qualified

individual” under the ADA, he does not allege that he requested any employment accommodations

from his employer or was discriminated against in any other way on the basis of his disability.

Therefore, plaintiff’s ADA claim is subject to dismissal.

                                               GINA Claim

       “GINA ‘prohibit[s] discrimination on the basis of genetic information with respect to

health insurance and employment.’” Echols v. Living Classrooms Found., Inc., WDQ-13-03156,

2014 WL 6835559, at *7 (D. Md. Dec. 2, 2014) (quoting Pub. L. No. 110–233, § 2, 122 Stat. 881

(2008)). Like Title VII, it also prohibits employers from retaliating against employees for

engaging in protected civil rights enforcement activities. 42 U.S.C. § 2000ff-6(f).

       Defendant contends that Kumar does not allege any facts that implicate GINA. ECF 6-1

at 10. And, it argues that, even if plaintiff did allege discrimination based on genetic information,

“the Court would lack subject matter jurisdiction over such claim because he failed to raise this

with the EEOC.” Id.

       GINA requires exhaustion of administrative remedies prior to bringing a lawsuit in federal

court. See 42 U.S.C. § 2000ff-6(a)(1); see also Echols, 2014 WL 6835559, at *7 (dismissing

GINA claim for lack of subject matter jurisdiction where plaintiff’s EEOC Charge did not include



                                                 20
          Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 21 of 22



GINA claim). GINA’s exhaustion requirement also functions as a jurisdictional bar in federal

courts where plaintiffs have failed to comply with it. Balas v. Huntington Ingalls Indus., Inc., 711

F.3d 401, 407 (4th Cir. 2013). Even when, as here, a plaintiff has filed a claim with the EEOC, a

court cannot consider matters that were not properly raised during the EEOC process. See, e.g.,

Jones v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009) (quoting Evans v. Technologies

Applications & Serv. Co., 80 F.3d 954, 963 (4th Cir. 1996)); Miles v. Dell, Inc., 429 F.3d 480, 491

(4th Cir. 2005).

          Unlike with Kumar’s other claims, he did not indicate in the Charge that he believed

defendant discriminated against him on the basis of genetic information. See ECF 6-3. And,

nothing set forth in the “Particulars” of the Charge is reasonably related to a claim on this basis.

Id. Therefore, Kumar has failed administratively to exhaust the GINA claim.

          Moreover, the suit does not include any allegations about discrimination based on genetic

information in the Complaint. See ECF 1; ECF 6-3. And, plaintiff does not address the GINA

claim in his Opposition or oppose its dismissal. See ECF 8-1. Therefore, he has waived any

opposition to the defendant’s argument. See Stenlund v. Marriot Int’l, Inc., 172 F. Supp. 3d 874,

887 (D. Md. 2016) (“In failing to respond to [defendant’s] argument, Plaintiff concedes the

point.”); Ferdinand-Davenport v. Children’s Guild, 742 F. Supp. 2d 772, 777 (D. Md. 2010)

(same).

          For these reasons, I shall dismiss the GINA claim, with prejudice.

                                        IV.    Conclusion

          For the reasons stated above, I shall grant the Motion (ECF 6). Because plaintiff is self-

represented, I shall grant him leave to amend all claims, with the exception of the GINA claim,




                                                  21
        Case 1:20-cv-01497-ELH Document 10 Filed 11/13/20 Page 22 of 22



due within 28 days of the date of this Order. If plaintiff fails to file an amended complaint in the

time provided, I shall direct the Clerk to close the case.

       An Order follows, consistent with this Memorandum Opinion.


Date: November 13, 2020                                                     /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                  22
